DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 01/03/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabur et al. (US 10075539 B1).

Regarding claims 1 and 11, Sabur teaches:
“An electronic apparatus comprising: a memory; and a processor, coupled to the memory” (col. 9, lines 37-46; ‘In some implementations, described actions of process 200 are enabled by computing logic or software instructions executable by a processor and memory of an example electronic device, such as the server 110 and devices 102A-C.’) , and configured to:
“determine whether or not an external electronic apparatus outputting speech of the external electronic apparatus is connectable to and/or connected to a same network as the electronic apparatus, based on the speech (‘"OK Computer, pair with my tablet"’)” (col. 11, lines 47-54; ‘For example, the server 110 may receive acoustic features of "OK Computer, pair with my tablet" from the speech-enabled device 102, transcribe the acoustic features into text of "OK Computer, pair with my tablet," and determine that the text " pair with my tablet" indicates to pair the speech-enabled device 102 with a display device.’),
“based on the external electronic apparatus being determined to be connectable to and/or connected to the same network as the electronic apparatus, transmit a first signal for controlling the external electronic apparatus to the external electronic apparatus through the network” (col. 1, lines 29-41; ‘For example, if a speaker, i.e., a person speaking, says "OK Computer, what is the weather today," the speech-enabled device may audibly reply "It is sunny and seventy degrees today" and a display device 
“based on the external electronic apparatus being determined to not be connectable to and/or connected to the same network as the electronic apparatus, transmit, outside of the network, a second signal for controlling the external electronic apparatus to the external electronic apparatus” (col. 8, lines 1-12; ‘In yet another example, device C 120C may determine that it is a device type of "Tablet" indicated by the pair check instruction but is not on the same local area network as a device with the identifier "00:11:22:33:44:55" and, in response, does not display "Tap here to pair with your speech-enabled device."’; col. 9, lines 1-20; ‘determine that device C 120C is a tablet so does match the requested type of "Tablet" so does send a pair check instruction to device C 120C’ Even though device C is not in the same local area network, at a later point in time, a pair check instruction is received by the device C because it matches as a “Tablet.”).

Regarding claim 2 (dep. on claim 1) and 12 (dep. on claim 11), Sabur further teaches:


Regarding claim 3 (dep. on claim 2) and 13 (dep. on claim 12), Sabur further teaches:
“wherein the identification information includes information regarding at least one of a product name and a manufacturer of the external electronic apparatus, and the processor is configured to obtain the identification information by searching, based on the text obtained by converting the speech, a server storing information regarding speech of each of a plurality of external electronic apparatuses” (col. 5, lines 14-30; ‘The speech-enabled device identifier may be a serial number, a media access control address (MAC address), or some other identifier that uniquely identifies the speech-enabled device 102 from among at least other speech-enabled devices.’).

Regarding claim 4 (dep. on claim 1) and 14 (dep. on claim 11), Sabur further teaches:


Regarding claim 5 (dep. on claim 1) and 15 (dep. on claim 11), Sabur further teaches:
“output a guide for guiding a user to connect the external electronic apparatus to the network, based on the external electronic apparatus being determined to be connectable to the same network as the electronic apparatus” (col. 3, lines 37-52; ‘In certain aspects, display on the display device an indication regarding pairing with the speech-enabled device includes displaying a prompt on the display device that requests that a user confirm whether to pair the display device with the speech-enabled device.’), and
“output a guide for notifying the user that the external electronic apparatus is not connectable to the same network as the electronic apparatus, based on the external electronic apparatus being determined to be not connectable to the same network as the electronic apparatus” (col. 1, lines 42-55; ‘If no such prior information exists, the system may send instructions to display devices associated with the speech-enabled device.’).

claim 6 (dep. on claim 1) and 16 (dep. on claim 11), Sabur further teaches:
“obtain state information of the external electronic apparatus based on text obtained by converting the speech, and output a guide to guide a user of utterance contents for controlling the external electronic apparatus, based on the obtained state information of the external electronic apparatus” (col. 3, lines 17-36; ‘For instance, in certain aspects, determining to pair a speech-enabled device with a display device of a particular type includes receiving, from the speech-enabled device, an utterance including a term for the particular type of display device and a term corresponding to an instruction to pair.’; col. 3, lines 37-52; ‘In certain aspects, display on the display device an indication regarding pairing with the speech-enabled device includes displaying a prompt on the display device that requests that a user confirm whether to pair the display device with the speech-enabled device.’).

Regarding claim 7 (dep. on claim 1) and 17 (dep. on claim 11), Sabur further teaches:
“a first communicator connectable to the network to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the network” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’); and

“wherein the processor is configured to: determine whether or not information for generating the second signal for controlling the external electronic apparatus according to a communication method used by the second communicator is obtainable, based on the external electronic apparatus being determined to not be connectable to and/or connected to the same network as the electronic apparatus” (col. 8, lines 1-12; ‘In yet another example, device C 120C may determine that it is a device type of "Tablet" indicated by the pair check instruction but is not on the same local area network as a device with the identifier "00:11:22:33:44:55" and, in response, does not display "Tap here to pair with your speech-enabled device."’).

Regarding claim 8 (dep. on claim 1), Sabur further teaches:
“a first communicator connectable to the network to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the network” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’); and

wherein the processor is configured to:
“control the first communicator to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the network, based on the external electronic apparatus being determined to be connectable to and/or connected to the network same network as the electronic apparatus” (col. 1, lines 29-41; ‘For example, if a speaker, i.e., a person speaking, says "OK Computer, what is the weather today," the speech-enabled device may audibly reply "It is sunny and seventy degrees today" and a display device paired to the speech-enabled device may display a transcription of the voice interaction or display an hourly forecast.’; col. 6, lines 33-44; ‘In some implementations, as described further below, a display device may only provide such data to the server 110 when the display device is connected to the same local network that the speech-enabled device 102 is connected to, so the server 110 receiving such data may indicate that the display device is connected to the same local network that the speech-enabled device 102 is connected to.’), and
“control the second communicator to transmit the second signal for controlling the external electronic apparatus to the external electronic apparatus outside of the network, based on the external electronic apparatus being determined to not be connectable to and/or connected to the same network as the electronic apparatus 

Regarding claim 9 (dep. on claim 7) and 19 (dep. on claim 17), Sabur further teaches:
“wherein the processor is configured to output a guide for notifying a user that the external electronic apparatus is not controllable through the electronic apparatus, based on the information for generating the second signal for controlling the external electronic apparatus being determined to not be obtainable” (col. 1, lines 42-55; ‘If no such prior information exists, the system may send instructions to display devices associated with the speech-enabled device.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabur in view of Nicolich-Henkin et al. (US 20180165061 A1).

Regarding claim 10 (dep. on claim 1) and 20 (dep. on claim 11), Sabur further teaches:
“a first communicator connectable to the network to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the network” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’); and
“a second communicator to transmit the second signal for controlling the external electronic apparatus to the external electronic apparatus outside of the network” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’),
wherein the processor is configured to:
“control the first communicator to enable connection to the network through wireless fidelity (WiFi) and/or Bluetooth, based on the external electronic apparatus being determined to be connectable to and/or connected to the same network as the 
However, Sabur does not expressly teach an infrared signal, as in
“control the second communicator to transmit an infrared signal for controlling the external electronic apparatus to the external electronic apparatus, based on the external electronic apparatus being determined to not be connectable to and/or connected to the same network as the electronic apparatus.”
Nicolich-Henkin teaches:
“control the second communicator to transmit an infrared signal for controlling the external electronic apparatus to the external electronic apparatus, based on the external electronic apparatus being determined to not be connectable to and/or connected to the same network as the electronic apparatus” (par. 0017; ‘In some embodiments, the user interface devices 104A and 104B also communicate directly with a set of the home automation devices 108A-108D and sensors 110A-110D within one of the rooms 120A-120D while the user interface device 104A/B is located in the one room using a short range radio protocol such as Bluetooth or a line of sight infrared or optical data connection. For example, in FIG. 1 the user interface device 104A can communicate with any of the home automation devices 108A-108D in the house via the network 112, but the user interface device 104A optionally connects to the home automation devices 108A and sensors 110A using the short-range line of sight networking device while 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sabur’s method of communicating to the external displays by incorporating Nicolich-Henkin’s method of communicating directly using short range radio protocol such as infrared in order to isolate certain devices from other devices. (Nicolich-Henkin: par. 0017) The combination would increase the efficiency of operation for multiple home automation devices. 

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658